Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 11, 2022

                                     No. 04-22-00125-CV

                    IN THE INTEREST OF S.C. AND M.E.B., Children

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01853
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER
        After we granted Appellant Mom’s brief first motion for an extension of time to file the
brief, Mom’s brief was due on May 10, 2022. See TEX. R. APP. P. 38.6(a). On the due date,
Mom moved for a fourteen-day extension of time to file her brief.
       Appellant Mom’s motion is granted. Her brief is due on May 24, 2022.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court